COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of A.L.B. and A.M.B., Children

Appellate case number:      01-17-00547-CV

Trial court case number:    2015-02581J

Trial court:                315th District Court of Harris County

       The Clerk of this Court’s July 25, 2017 Notice of Intent to Dismiss for Want of
Jurisdiction directed appellant, A.B., file a reasonable explanation with its implied
motion for an extension of time to file the notice of appeal within ten days of that notice.
Although no timely response was filed by appellant, on September 6, 2017, appellant’s
appointed counsel filed a first unopposed motion for an extension of time to file the
appellant’s brief until September 25, 2017, due, in part, to Hurricane Harvey. On
September 6, 2017, the Clerk of this Court granted appellant’s extension of time to file
the brief until September 25, 2017, with no further extensions.

       Accordingly, given the Supreme Court’s recent emergency order to consider
Hurricane Harvey-caused delays as good cause for modifying or suspending all deadlines
and procedures, the Court sua sponte modifies the deadline for appellant to respond to
the Clerk’s July 25, 2017 Notice until September 25, 2017. See Emergency Order
Authorizing Modification and Suspension of Court Procedures in Proceedings Affected
by Disaster, Misc. Docket No. 17-9091 (Tex. Aug. 28, 2017); TEX. R. APP. P. 2. The
appellant is warned that, unless a motion for extension of time to file the notice of appeal
with a reasonable explanation is filed by September 25, 2017, this appeal may be
dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a), (c).

       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    
Date: September 15, 2017